Citation Nr: 1132013	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a respiratory disorder (previously characterized as asthma).

2.  Entitlement to service connection for a respiratory disorder, to include restrictive airways disease, reactive airways disease, and asthma.

3.  Entitlement to service connection for migraine headaches, to include as secondary to sinusitis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder II, depression, and anxiety.

5.  Entitlement to service connection for sleep apnea, to include as secondary to sinusitis and an acquired psychiatric disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1969 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  

In February 2010, the Veteran was afforded a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Following the hearing, the record was held open for 60 days in order to enable the Veteran to obtain additional evidence in support of his claims.  See Haney v. Nicholson, 20 Vet. App. 301 (2006).  Thereafter, the Veteran submitted additional private treatment records and opinion evidence, accompanied by a waiver of RO review.  As the 60-day period has now expired, appellate consideration may proceed.

The Board acknowledges that the RO initially characterized the first and second issues on appeal as a single claim of entitlement to service connection for chronic obstructive pulmonary disorder (COPD).  Nevertheless, in his April 2004 claim for VA benefits, the Veteran indicated that he was actually seeking service connection for restrictive airways disease.  He reaffirmed that it was his intention to seek service connection for this disorder at his February 2010 Travel Board hearing.  Significantly, however, a review of the record reveals that the Veteran has a history not only of restrictive airways disease but also of reactive airways disease and asthma.  While mindful that restrictive airways disease is a separately diagnosed respiratory disorder from reactive airways disease and asthma, the Board observes that a claimant's identification of the benefit sought does not require technical precision.  Ingram v. Nicholson, 21 Vet. App. 232 (2007).  Rather, a claimant may satisfy the requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  38 C.F.R. § 3.159(c)(3) (2010); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Moreover, VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, in light of the Veteran's contentions and the clinical evidence of record, the Board has broadly reconstrued the disability at issue as reflected on the title page of this decision.  

In a related matter, the Board acknowledges that the RO originally framed the Veteran's respiratory disorder claim as an original claim for service connection.  Significantly, however, the record shows that he was previously denied service connection for asthma in a November 1989 rating decision, which became final in the absence of a timely appeal.  38 U.S.C.A. § 7105 (West 2002 & West 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).  The Veteran's current respiratory claim is predicated on the same factual basis and symptoms as his previously denied claim.  Moreover, both claims involve a common diagnosis (asthma).  Therefore, it is appropriate for the Board to consider the Veteran's current claim as a request to reopen the one that was previously denied.  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).

As a final introductory matter, the Board notes that, while the RO framed the fourth issue on appeal as entitlement to an initial increased rating for PTSD, a review of the record indicates that the Veteran has also been diagnosed with and treated for depression, anxiety, and bipolar disorder II.  He has not filed separate claims with respect to those disorders.  Nevertheless, under current VA law, claims for one psychiatric disorder effectively encompass claims for all such disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 3 (2009).  Therefore, the Board finds that the Veteran's psychiatric claim is most appropriately characterized as reflected on the title page of this decision.  

The issues of entitlement to service connection for an acquired psychiatric disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1989 rating decision, the RO denied the Veteran's claim for service connection for a respiratory disorder (then claimed as asthma).  The Veteran did not timely appeal that decision.

2.  The evidence received subsequent to the last final denial of the Veteran's respiratory claim is new and is also material because it raises a reasonable possibility of substantiating that claim.

3.  The evidence of record is at least in equipoise as to whether one or more of the Veteran's currently diagnosed respiratory disorders is related to his period of active service.  

4.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed migraine headaches were caused or aggravated by his service-connected sinusitis.




CONCLUSIONS OF LAW

1.  The November 1989 rating decision that declined to reopen the Veteran's claim for service connection is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for a respiratory disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2010).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a respiratory disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist the Appellant

As an initial matter, the Board observes that the agency of original jurisdiction has a duty to notify and assist the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  Additionally, the Board notes that the United States Court of Appeals for Veterans Claims issued a decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which established significant new requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  

The Board acknowledges that, in this case, the Veteran was not provided with adequate Kent notice with respect to his application to reopen his previously denied respiratory disorder claim.  Nevertheless, the Board finds that there is no prejudice to the Veteran in light of its decision to reopen and grant that claim.  Moreover, given that the Board has also decided to grant service connection for migraine headaches and to remand the other issues on appeal, a full discussion of whether VA met its duties to notify and assist is not needed at this time.  

II.  New and Material Evidence

As discussed above, the Veteran seeks service connection for a respiratory disorder, which has been alternately characterized as restrictive airways disease, reactive airways disease, and asthma.  A review of the record reveals that, in a prior November 1989 rating decision, the RO denied service connection for asthma.  The evidence of record at that time consisted of the Veteran's service treatment records, which contained diagnostic assessments of reactive airways disease and asthma, and a September 1989 VA examination report, which did not yield any clinical findings of either disorder.  Based on that evidence, the RO determined that, notwithstanding the in-service treatment for asthma, the Veteran did not have a current diagnosis of that disorder.  Consequently, his claim was denied.   

The Veteran declined to appeal the RO's September 1989 decision.  Hence, that decision became final under VA's governing laws and regulations.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Significantly, those governing provisions dictate, that once a decision becomes final, new and material evidence is required to reopen the claim that was denied.  Specifically, 38 U.S.C.A. § 5108 provides that 'if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.'

'New' evidence is existing evidence not previously submitted to agency decision makers.  'Material' evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  'New and material evidence' can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Veteran's most recent respiratory claim was received at the RO in April 2004.  As discussed, the RO treated that claim as an original petition for service connection, which it denied on the merits.  However, while the RO's action was tantamount to a reopening and denial of the Veteran's claim,  the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  A review of the evidence submitted since the November 1989 denial is therefore in order.

The post-November 1989 evidence consists of VA and private medical records, which show that the Veteran has been diagnosed with and treated for multiple respiratory disorders, including asthma, restrictive airways disease, and reactive airways disease.  Additional new evidence includes the Veteran's written statements and testimony, indicating that he has suffered from shortness of breath and related respiratory problems since his exposure to Agent Orange and asbestos in Vietnam.  Also new to the record is a February 2010 statement from a private treating physician, who opines that the Veteran's currently diagnosed asthma is etiologically related to the respiratory problems for which he was treated in service.

The Board finds that the aforementioned lay and clinical evidence is new in that it was not of record at the time of the prior final denial.  Moreover, it is also material as it relates directly to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence suggests that the Veteran has current diagnoses of asthma and related respiratory conditions, which were not previously of record.  Moreover, that newly submitted evidence suggests that the Veteran's currently diagnosed disorders are related to his in-service treatment for respiratory problems.  Further, that evidence indicates that the Veteran's current disorders may have been caused or aggravated by his service herbicide and asbestos exposure, thus supporting alternate theories of entitlement to service connection that were not previously considered by VA adjudicators.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson 20 Vet. App. 307 (2006).  Further, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

For the foregoing reasons, the Board finds that the Veteran has presented new and material evidence sufficient to reopen his previously denied respiratory claim.  Accordingly, that claim is reopened and the Board must now consider whether to grant service connection on the merits.  

III.  Service Connection

Generally, in order to establish direct service connection, three elements must be shown.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2010).  However, where the pre-service disability is shown to have increased in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).

Service connection for some disorders, including other organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2010).  However, the Veteran's currently diagnosed respiratory disorders are not diseases subject to presumptive service connection.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

Additionally, the Board observes that service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2009).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Significantly, the Board observes that the Veteran's service connection claims were filed prior to the effective date of the revised regulation.  Thus, to whatever extent that revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Regarding nexus, although without describing specific situations, the Federal Circuit has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77. In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Respiratory Disorder

As set forth above, the Veteran contends that his current respiratory problems had their onset during his long period of active duty.  Specifically, he asserts that those problems were triggered by his exposure to herbicides and asbestos while serving in Vietnam.

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) (2010), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Moreover, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Any Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

In this case, the Veteran's service personnel records show that he served in Vietnam from November 1970 to October 1971.  Thus, the Veteran will be afforded the presumption of herbicide exposure.  However, the respiratory problems for which he has claimed service connection have not been shown to have a positive association with such exposure.  On the contrary, while asthma and wheezing are listed in the July 2009 report, "Veterans and Agent Orange: Update 2008," issued in the National Academy of Sciences, the Secretary has expressly determined that a presumption of service connection based on herbicide exposure is not warranted for those conditions.  See 75 Fed. Reg. 81332 (December 27, 2010).  Accordingly, the Board finds that presumptive service connection as secondary to exposure to herbicides is not warranted in this instance.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010).  

Next, the Board acknowledges the administrative protocols and development procedures applicable to cases involving asbestos exposure.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  However, the Board finds that further consideration of these guidelines relating to asbestos exposure is unnecessary since, for the reasons that follow, it has decided to grant the Veteran's claim on a direct basis.  

A report of the Veteran's March 1969 pre-enlistment examination is negative for any complaints or clinical findings of asthma or related respiratory problems.  Accordingly, he is presumed to have been sound upon entry.  38 C.F.R. § 3.304(b) (2010).  

The Veteran's service treatment records show that, beginning in March 1972, he was treated periodically for sinus problems and concurrent respiratory symptoms, including shortness of breath and wheezing.  Significantly, the latter symptom was severe enough to cause the Veteran to be placed on a temporary disability profile in May 1973.  He later underwent pulmonary functioning testing, which revealed a small airways obstructive ventilatory defect.  Throughout the remainder of the Veteran's active service, he continued to seek treatment for breathing problems.  Specifically, service treatment records dated in December 1987, toward the end of the Veteran's active service, show contemporaneous assessments of reactive airway disease and asthma.  Thereafter, on his November 1988 separation examination, the Veteran reported a history of asthma and related respiratory problems, which he attributed to his sinusitis.  However, a contemporaneous pulmonary functioning test was negative for any abnormalities.  Nor were there any other clinical findings sufficient to support a diagnosis of asthma, reactive airway disease, or other respiratory disorders.

Notwithstanding the lack of clinical findings on separation, the Veteran's post-service medical records show that he has longstanding history of treatment for breathing problems.  Specifically, written statements from a private pulmonologist indicate that the Veteran's symptoms have warranted a diagnosis of reactive airways disease since the mid-1990s, while subsequent medical records reveal that he has also been diagnosed with asthma and reactive airways disease.  Additionally, the Veteran has submitted written statements and Board testimony asserting that his respiratory ailments have persisted on a chronic basis since his period of service in Vietnam.

In addition to the above lay evidence, the Veteran has also submitted a February 2010 statement from a private pulmonologist, who indicated that he had treated the Veteran for many years for reactive airways disease and asthma.  Significantly, that pulmonologist also opined that the Veteran's asthma was more likely than not incurred in service.  In support of that opinion, the pulmonologist noted that he had reviewed the Veteran's pertinent service and post-service treatment records, which collectively showed a continuity of asthma-related symptoms since the early 1970s.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140, 145 (1993).

The Board finds the February 2010 opinion from the private pulmonologist, indicating that the Veteran's currently diagnosed asthma is directly related to service, to be both probative and persuasive.  That opinion was based on the private physician's long-term treatment of the Veteran and demonstrated a knowledge of his pertinent medical history.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that private physician's opinion is consistent with the Veteran's service and post-service medical records showing diagnoses of and treatment for asthma, restrictive airways disease, reactive airways disease, and related symptoms both during and after his period of active duty.  Furthermore, there are no other contrary competent medical opinions of record.

The Board recognizes that the private physician did not expressly indicate that his opinion was predicated on a complete review of the Veteran's claims file.  Nevertheless, claims file review is not a requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Moreover, as noted above, the private pulmonologist clearly indicated that he had reviewed many, if not all, of the pertinent service and post-service treatment records and had predicated his opinion upon that review.  Thus, the Board finds that the pulmonologist's opinion was based on a sufficient review of the record to be deemed probative.  In any event, as that private physician's opinion is wholly favorable to the Veteran, he is not prejudiced by the Board's decision to afford that opinion great weight.

After a careful review of the evidence, the Board finds that the service and post-service treatment records and, in particular, the positive nexus opinion provided by the private treating pulmonologist collectively show that the Veteran's currently asthma and related symptoms are related to his period of active service.  Additionally, the Veteran himself has reported suffering from shortness of breath, wheezing, and related symptoms since his service in Vietnam.  The Veteran is competent to report experiencing such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Moreover, his assertions are considered credible in as they are both internally consistent and consistent with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Further, the Veteran's lay statements, together with the clinical evidence, reflect a continuity of symptomatology since active service, which lends additional support to his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's claim.  Where the evidence supports the claim or is in relative equipoise, the Veteran prevails.  Reasonable doubt is resolved in his favor.  Accordingly, the Board finds that service connection for a respiratory disorder is warranted.  38 U.S.C.A. 5107 (b) (West 2002 & Supp. 2011); Gilbert, 1 Vet. App. at 53.  

Migraine Headaches

The Veteran contends that his migraine headaches had their onset in service.  In the alternative, he contends that they were caused or aggravated by the recurrent sinusitis for which he has been in receipt of service connection since the day following his separation from service.  VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson, 557 F.3d at 1361.  Accordingly, the Board will now consider whether service connection for migraines is warranted on a direct basis or as secondary to the Veteran's service-connected sinusitis.

The Board observes that, on his March 1969 enlistment examination, the Veteran reported that he suffered from headaches of unknown causation.  Significantly, however, he acknowledged that he had never sought clinical treatment for his headache symptoms and expressly denied any history of head trauma or neurological problems.  Moreover, the enlistment examiner found no evidence of disabling head problems or related abnormalities that would render the Veteran unfit for service.  Nor did that examiner render a formal diagnosis based upon the Veteran's reported symptoms.  

While mindful of the Veteran's complaints on entry, the Board finds that such evidence is insufficient to rebut the presumption of soundness with respect to his migraine claim.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  In this regard, the Board acknowledges that, as a lay person, the Veteran is competent to diagnose certain disorders, such as varicose veins or a dislocated shoulder.  See Barr, 21 Vet. App. at 308-09; Jandreau, 492 F.3d at 1376-77.  Hence, were he to submit a pre-service account of such a disorder, that lay evidence could be sufficient to rebut the presumption that he was sound upon entry.  However, migraine headaches are not a disorder that is subject to lay diagnosis.  See Barr, 21 Vet. App. at 309; see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Accordingly, the Veteran's pre-enlistment statements, standing alone, are insufficient to rebut the soundness presumption and, thus, the doctrine of aggravation under 38 C.F.R. § 3.306(b) does not apply in this instance.  

The Veteran's service treatment records reflect occasional complaints of head pain in connection with chronic sinus problems.  Moreover, his November 1988 separation examination report contains a subjective account of frequent and severe headaches.  However, no specific complaints or clinical findings of migraine headaches are apparent in that report or anywhere else in his service treatment records.  Moreover, the Veteran's post-service medical records reveal that his migraines were not diagnosed until several years after leaving the military.  The Veteran does not deny this.  Nevertheless, he maintains that the underlying symptoms of that disorder manifested long before his official diagnosis and were encompassed the chronic head pain that he experienced both during and after his military discharge.  

In support of his claim, the Veteran has submitted a March 2010 statement from his ear, nose, and throat (ENT) care provider, attesting to the Veteran's long history of in-service and post-service treatment for nasal sinus disease.  Additionally, and most significantly, he has submitted an April 2010 from a private neurologist, indicating that the Veteran has been treated for migraines since November 2002 and that those headaches have been aggravated significantly by his service-connected sinus disease.

The Board finds the positive nexus opinion of the private neurologist to be both probative and persuasive as it was based on his long-term treatment of the Veteran.  Prejean, 13 Vet. App. at 448-89.  Additionally, the Board considers it significant that the neurologist's opinion reflects an understanding of the Veteran's pertinent medical history, including his contemporaneous treatment for sinus problems, as noted in the ENT provider's statement.  Moreover, as noted above, the mere fact that the private neurologist may not have had access to the entire claims file does not undermine the weight of his opinion, as claims file review is not a strict prerequisite for private opinions.  See Nieves-Rodriguez, 22 Vet. App. at 302.  Further, there are no contrary competent opinions of record and, thus, the Board has no basis to question the probative value of the neurologist's findings.  In any event, those findings are wholly favorable to the Veteran and, thus, he is not prejudiced by the Board's decision to afford them considerable weight.

The Board considers the private neurologist's opinion, in tandem with the other evidence of record, sufficient to establish an etiological relationship, based on aggravation, between the Veteran's migraine headaches and his service-connected sinusitis.  Accordingly, the Board finds that the Veteran is entitled to service connection for migraines on a secondary basis and, thus, need not further consider whether direct service connection is warranted.  In this regard, however, the Board observes that the Veteran has presented lay and clinical evidence of a continuity of migraine symptomatology since service.  See Maxson, 230 F.3d at 1333.  Such evidence effectively supports his claim under a direct theory of entitlement as well.

As a final procedural matter, the Board acknowledges that the private neurologist's opinion did not offer a precise characterization of the amount of aggravation, compared to baseline severity, as contemplated by the amended version of 38 C.F.R. § 3.310.  That revised regulation, as noted above, implemented the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See Allen, 7 Vet. App. at 448; 71 Fed. Reg. 52744 (2009).  Nevertheless, as the revised regulation imposes additional evidentiary requirements and could have retroactive effects on the Veteran's claim, which was filed before the revisions took effect, the Board has chosen to apply the old version of that regulation.  See Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

For the foregoing reasons, the Board finds that the criteria for service connection for migraine headaches have been met.  All reasonable doubt has been afforded in favor of the Veteran is making this determination.  38 U.S.C.A. 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for a respiratory disorder is granted.

Entitlement to service connection for a respiratory disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.   


REMAND

Although the Board regrets the delay, additional development is needed with respect to the Veteran's claims for service connection for an acquired psychiatric disorder and sleep apnea.

At the outset, the Board observes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

With respect to the Veteran's acquired psychiatric claim, VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).
 
The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

In this case, the Veteran contends that he developed PTSD and related mental health problems while on active duty during the Vietnam War.  Specifically, he contends that, while serving as a mechanic at Phu Cat Air Force Base, he was routinely dispatched to repair generators under conditions in which he was unarmed and unguarded and, thus, exceedingly vulnerable to enemy attack.  The Veteran further contends that, on several such occasions, he believed that he was coming under attack by the Viet Cong.  He also asserts that, while performing collateral guard duty one night, he heard a gunship take off and then witnessed a nearby explosion and rocket fire.  He claims that this experience, and related instances in which his base was attacked and his fellow soldiers were wounded or killed, left him permanently traumatized.  

In an effort to corroborate the above stressors, the Veteran has submitted excerpts from a book, "Air Base Defense in the Republic of Vietnam, 1961-1973," which confirms that the Phu Cat base came under attack during the period that he was stationed there.  

As an additional in-service stressor, the Veteran asserts that he was repeatedly threatened with physical violence by another service member who was "high on dope."  The Veteran also claims to have witnessed at least two jet crashes while performing maintenance on the runway of Tyndall Air Force Base in Florida.

The record reflects that the RO attempted to verify the Veteran's claimed in-service stressors through the United States Army & Joint Services Records Research Center (JSRRC), but was unsuccessful.  Specifically, in a written response dated in September 2009, JSRRC indicated that the information the Veteran had provided was insufficient to confirm any of the stressors that reportedly took place in Vietnam or at Tyndall Air Force Base.

Notwithstanding the negative finding from JSRRC, the Board observes that it is no longer necessary for a Veteran's reported stressors to be independently verified if they meet the criteria found in the revised regulations, noted above.  38 C.F.R. § 3.304(f) (2010).  Thus, while cognizant that the Veteran did not receive decorations indicative of combat service, the Board observes that, under the new regulatory changes, his lay statements alone may establish the occurrence of a claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

The Veteran's service records confirm that he was stationed at Phu Cat Air Force Base in Vietnam and also served at Tyndall Air Force Base.  That evidence, in tandem with literature that the Veteran submitted, adds to the facial plausibility of his reported stressors at those two locations.  Moreover, the stressful experiences that he reportedly encountered with the fellow service member could have possibly occurred at any time during his period of active service.  Accordingly, under the new regulatory provisions, the Board finds that the Veteran has presented claimed stressors that are consistent with the places, types, and circumstances of his service and that an opinion must be offered by a VA examiner as to whether those claimed stressors were productive of PTSD.  

In this case, the Veteran has not yet been afforded a VA examination to address the etiology of any PTSD pursuant to the new regulatory criteria.  The Board recognizes that his medical records show that he has undergone therapy for PTSD-related symptoms.  Significantly, however, while private and VA clinicians have indicated that the Veteran has PTSD, it is unclear whether any of their assessments represent full-scale multi-axial diagnoses under the criteria of DSM-IV in accordance with 38 C.F.R. § 4.125(a).  Moreover, while the Veteran has been assessed with bipolar disorder II, depression, and anxiety, those disorders have not been conclusively linked to his period of active service.  On the contrary, while the Veteran's reported Vietnam-era stressors are documented in his mental health treatment records, those records also show that he has complained of relationship issues and other post-service stressors that are unrelated to his military experiences.  Consequently, it remains unclear to the Board whether the Veteran has PTSD that is based on one or more in-service stressors related to his fear of hostile military or terrorist activity.  Similarly, it remains unclear whether any of his other diagnosed mental health disorders is etiologically related to his period of active service.

Based on the foregoing, the Board finds that a VA examination and opinion, conducted in accordance with the revised PTSD regulations, is necessary in order to fairly decide the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, in light of the evidence presented, that new VA examination and opinion should address not only the etiology of any PTSD but also of any other acquired psychiatric disorder, to specifically include bipolar disorder II, depression, and anxiety.  Additionally, the new VA opinion should be predicated on a review of all pertinent clinical and lay evidence of record, including the Veteran's statements regarding his current psychiatric symptoms, which are capable of lay observation.  Layno, 6 Vet. App. at 471.  That new VA opinion should also address any lay evidence regarding a continuity of psychiatric problems that have persisted since the Veteran's active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Turning to the Veteran's sleep apnea claim, the Board observes that the Veteran has contended that service connection for that disability is warranted as secondary to his PTSD.  As such, the Board considers the Veteran's sleep apnea claim to be inextricably intertwined with his acquired psychiatric claim, as the resolution of the latter will have bearing on whether the former can be granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are 'inextricably intertwined' when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Accordingly, the Board finds that the Veteran's sleep apnea claim must be deferred pending adjudication of his acquired psychiatric claim.  

Moreover, the Board observes that, in addition to asserting that his PTSD aggravated his sleep apnea, the Veteran has alleged that the latter condition is etiologically related to the surgeries necessitated by his service-connected sinus disorder.  In this regard, the Veteran has testified that the physician who has treated him for sinus problems is a consultant to his sleep apnea specialist and has orally opined as to a causal relationship between those two conditions.  The Board acknowledges that the Veteran is competent to report what his treating provider has told him in this regard.  Jandreau, 492 F.3d at 1377.  Nevertheless, given that the provider has not put his opinion in writing, it remains unclear whether that opinion was supported by a comprehensive rationale or a review of the Veteran's pertinent medical history.  Accordingly, the Board considers that opinion, relayed by the Veteran, to be insufficient, standing alone, to grant his sleep apnea claim.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez, supra. 

In light of the foregoing, the Board finds that, on remand, the Veteran should be afforded a VA examination to address whether his currently diagnosed sleep apnea was caused or aggravated by any aspect of his military service, including his service-connected sinus disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Moreover, if any acquired psychiatric disorder is shown to be related to the Veteran's active service, the VA examiner should also consider whether such disorder caused or aggravated his sleep apnea.  

Finally, it appears that VA medical records may be outstanding.  During his February 2010 Travel Board hearing, the Veteran indicated that he was currently receiving treatment at his local VA Medical Center for PTSD and other disorders pertinent to his appeal.  However, no VA medical records dated since July 2009 have yet been associated with the claims file.  As it appears there may be VA medical records dated after July 2009 that may contain information pertinent to the Veteran's skin and psychiatric claims, and because those claims are being remanded on other grounds, the Board finds that efforts to obtain any outstanding VA records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all medical records from the VA Medical Center in Biloxi, Mississippi, dated since July 17, 2009.

2.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder diagnosed, to include both PTSD and non-PTSD disabilities.  The claims file must be reviewed in conjunction with the examination and the examiner's report should note that review.  All testing deemed necessary, if any, must be conducted and results reported in detail.  The VA examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM- IV.

c)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based and state whether each stressor is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, including bipolar disorder II, depression, and anxiety, but excluding drug or alcohol abuse, was caused or aggravated by the Veteran's reported in-service stressors or any other aspect of his military service.  

A fully supported rationale must be provided for all opinions.  In preparing the requested opinions, all pertinent evidence of record should be considered.  The examiner's attention is specifically invited to the Veteran's written statements and Board testimony attesting to various in-service stressors during his periods of service and Phu Cat Air Force Base in Vietnam and at Tyndall Air Force Base in Florida.  The examiner should also consider the literature that the Veteran has submitted in support of his claim, his extensive private and VA mental health treatment records, and his lay assertions regarding a continuity of symptomatology of psychiatric problems since active service.  See Dalton, 21 Vet. App. at 39.  

3.  Next, schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and etiology of any currently diagnosed sleep apnea.  The claims file must be reviewed in conjunction with the examination and the examiner's report should note that review.  All testing deemed necessary, if any, must be conducted and results reported in detail.  The examiner's opinion should specifically address the following: 

a)  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea was caused or aggravated by his service-connected sinus disorder.

b)  If, and only if, any acquired psychiatric disorder is found to be related to the Veteran's active service, state whether it is at least as likely as not (50 percent probability or greater) that such psychiatric disorder caused or aggravated his sleep apnea.

c)  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea is otherwise related to his military service.  

A fully supported rationale must be provided for all opinions. In preparing the requested opinions, all pertinent evidence of record should be considered.  The examiner should also consider whether the evidence of record shows a symptomatology of sleep apnea-related problems since service.  See Dalton, 21 Vet. App. at 39.

4.  Then, readjudicate the claims remaining on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


